Case 4:17-cv-01372 Document 61 Filed in TXSD on 10/03/18 Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 03, 2018
                                                               David J. Bradley, Clerk
Case 4:17-cv-01372 Document 61 Filed in TXSD on 10/03/18 Page 2 of 4
Case 4:17-cv-01372 Document 61 Filed in TXSD on 10/03/18 Page 3 of 4
Case 4:17-cv-01372 Document 61 Filed in TXSD on 10/03/18 Page 4 of 4
